Exhibit 10.2

 

 


PERSONAL AND CONFIDENTIAL

 

Ms. Susan Menzel

 

Revised June 4, 2004

406 Cove Drive

 

 

Cary, Illinois 60014

 

 

 

Dear Sue:

 

I am pleased to present this offer of employment to join APAC Customer Services,
Inc. (“APAC”) as Senior Vice President, Human Resources , reporting to me.  The
following terms will apply:

 

1.               Your start date will be June 14, 2004.

 

2.               Your starting base salary will be $250,000, on an annualized
basis payable bi-weekly.  (This “base salary” is stated for convenience only and
is not intended as an annual contract of employment.)  Your base salary will be
reviewed each year at the time when increases for executives of APAC are
considered.  At the present time that occurs on or about April 1 of each year.

 

3.               You will be a participant in APAC’s annual Management Incentive
Compensation Plan (“MIP”) as it exists from year to year (copy enclosed).  We
envision an opportunity of 10%-40%-80% for threshold-target-maximum performance,
respectively.  The payout of MIP will depend on APAC’s meeting its budgeted
financial performance and your meeting your individual and team performance
goals that will be established each year between you and the executive to whom
you report.  For 2004 you will be guaranteed a minimum bonus payment equal to
$25,000.

 

4.               You will be entitled to paid vacation of four (4) weeks and
will also be entitled to participate in all employee benefit plans and programs
extended to employees at the executive level (Benefits Summary enclosed).

 

5.               Subject to the approval of the Compensation Committee, you will
be granted options to purchase 75,000 shares of APAC stock at an exercise price
equal to the mean between the high and low prices at which APAC’s common stock
trades on the day such approval is rendered, as reported by Bloomberg Financial
Markets.  These options will vest at the rate of 25% per year during the first
four years of your employment.  A copy of our standard option agreement is
provided for your review.

 

6.               Upon joining the company, you will receive an Employment
Security Agreement, which outlines additional cash compensation protection in
the event of “Change in Control” of the Company (draft copy enclosed).

 

7.               As a condition of employment, you will sign an Agreement
Protecting Company Interests, a copy of which is enclosed.

 

8.               Except for (1.) your termination of employment in connection
with a “Change in Control” as defined in the Employment Security Agreement
referenced above or (2.) your termination of employment by APAC “for cause”
(defined as “(i) gross misconduct or gross negligence in the performance of your
employment duties; (ii) willful disobedience by you of the lawful directions
received from the Company or from the person to whom you directly report or of
established policies of the Company; or (iii) commission by you of a crime
involving fraud or moral turpitude that can reasonably be expected to have an
adverse effect on the business, reputation or financial situation of the
Company”), and provided you sign a then-current Waiver & Release Agreement, APAC
will pay you severance equal to the monthly amount of your then-current Base
Salary during each of the following twelve (12)

 

--------------------------------------------------------------------------------


 

months following such termination.  Severance payments will be made in
accordance with either this agreement or the prevailing change of control
agreement, whichever is more advantageous to you; but in no event will severance
payments be made under both agreements.  Such payments will be made on APAC’s
customary payroll dates in installments equal to your regular biweekly salary,
less all applicable withholding taxes.

 

9.               This offer is extended contingent upon receipt of a completed
Application for Employment, satisfactory references, and adequate results of a
background investigation.

 

10.         You hereby represent and warrant that you are not subject to any
covenants, agreements or restrictions, including, without limitation, any
covenants, agreements or restrictions arising out of your prior employment or
independent contractor relationships, which would be breached or violated by
your acceptance of this offer of employment or by your performance of your
duties. You acknowledge that it is APAC’s express policy to abstain from the use
or disclosure of the trade secrets and proprietary information of third parties,
and you hereby expressly covenant that you will not use or disclose the trade
secrets or proprietary information of third parties while working at APAC.

 

Sue, we are excited about your joining APAC.  If you have any questions please
don’t hesitate to contact me.

 

Sincerely,

 

APAC CUSTOMER SERVICES, INC.

 

 

Robert J. Keller

President and Chief Executive Officer

LRW/lw

 

cc:           C. Corkery

 

 

ACCEPTED BY:

 

 

 

 

 

Susan Menzel

June        , 2004

 

2

--------------------------------------------------------------------------------